DETAILED ACTION

The Office acknowledges receipt of the Applicant’s response filed 4 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 15 September 2021.

The following claims have been amended as detailed below:

Claim 1.  In line 9 of the claim, after “a circumferential wall of the container closure,” insert – wherein the opening via which the gaseous medium is fed to the container is closed after the feeding of the gaseous medium, and --.

Claim 5 (cancelled).

Claim 7.  In line 1 of the claim after “according to claim” delete “5” and insert – 1 --.

Claim 9 (cancelled).

Claim 12.  In line 1 of the claim after “according to claim” delete “1” and insert – 10 --.

Claim 13.  In line 1 of the claim after “according to claim” delete “1” and insert – 10 --.

Claim 14.  In line 1 of the claim after “according to claim” delete “1” and insert – 10 --.

Claim 15 (cancelled).

Allowable Subject Matter
Claims 1-4, 7-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following limitations:
wherein the opening via which the gaseous medium is fed to the container is closed after the feeding of the gaseous medium, and wherein the closing of the at least one opening is carried out by a relative rotation of the container closure relative to the container.
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.  Of the prior art, Py (US 5,641,004) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW M TECCO/Primary Examiner, Art Unit 3731